Cooper, Judge.
Appellant was convicted of driving under the influence and without headlights in a jury trial and appeals the trial court’s denial of his motion for new trial.
1. Appellant first enumerates as error the trial court’s refusal to allow the cross-examination of the arresting officer as to the officer’s failure to appear at an administrative hearing on appellant’s refusal *405to take a state-administered test for alcohol. Although the record is not clear, it appears that the Department of Public Safety did not suspend appellant’s driver’s license; however, during the trial, the court granted the State’s motion in limine prohibiting testimony regarding the administrative hearing, finding that the officer’s failure to attend the hearing and the administrative hearing itself had no relevance to the DUI charge for which appellant was being tried. Appellant contends that the officer’s failure to appear at the hearing cast doubt on the reliability of an affidavit submitted by the officer in which he averred that appellant refused the test, thereby creating an inconsistency upon which the officer could have been impeached at trial. We disagree. “Evidence must relate to the questions being tried by the jury and bear upon them either directly or indirectly; irrelevant matter should be excluded. [Cit.] What occurred at the administrative hearing subsequent to appellant’s arrest would have no bearing on whether or not [appellant] was driving under the influence of alcohol. . . .” Wyatt v. State, 179 Ga. App. 328 (1) (346 SE2d 387) (1986). See also Sheffield v. State, 184 Ga. App. 141 (2) (361 SE2d 28) (1987).
Decided May 11, 1992
Reconsideration denied June 2, 1992.
Little & Adams, Sam F. Little, for appellant.
Jack 0. Partain III, District Attorney, Kermit N. McManus, Assistant District Attorney, for appellee.
2. Appellant has not argued or submitted citations of authority in his brief regarding his second enumeration of error, that the trial court erred in granting the State’s motion to introduce evidence of a prior DUI conviction; it is therefore deemed abandoned. Court of Appeals Rule 15 (c) (2).

Judgment affirmed.


Sognier, C. J., and McMurray, P. J., concur.